Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-16 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
obtaining, from a terminal apparatus, the identification information and a store identifier indicating a second restaurant in a chain different from a chain to which the first restaurant belongs, the store identifier being selected on the terminal apparatus;
arranging, on a basis of the taste information associated with the identification information and menu information regarding the second restaurant indicated by the store identifier, menu items included in the menu information in order according to the taste information, the menu information being obtained, over a network, from a server relating to the second restaurant indicated by the store identifier; and 
transmitting menu information regarding the menu items arranged in the order to the terminal apparatus to display the menu information regarding the menu items arranged in the order on a display screen of the terminal apparatus.
obtaining positional information regarding a terminal apparatus of the user (claim 12)
providing, on a basis of the positional information, the terminal apparatus with restaurant information indicating one or more restaurants in an area including a position indicated by the positional information (claim 12)
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as sales and marketing activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a terminal apparatus
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of the terminal apparatus are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-11 are directed to the abstract idea itself. In addition, even if these claims were not directed to the abstract idea, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a terminal apparatus
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Remarks
i.	Claims 1-16 are not in condition for allowance because they are rejected under 35 U.S.C. 101.
ii.	The allowable claim language, but for the rejection under 35 U.S.C. 101, includes: obtaining, from a terminal apparatus, the identification information and a store identifier indicating a second restaurant in a chain different from a chain to which the first restaurant belongs, the store identifier being selected on the terminal apparatus; arranging, on a basis of the taste information associated with the identification information and menu information regarding the second restaurant indicated by the store identifier, menu items included in the menu information in order according to the taste information, the menu information being obtained, over a network, from a server relating to the second restaurant indicated by the store identifier; and transmitting menu information regarding the menu items arranged in the order to the terminal apparatus to display the menu information regarding the menu items arranged in the order on a display screen of the terminal apparatus.
The closest prior art of record is Dumontet (US 20130339163) which teaches recording a user's purchase history at restaurants and using that to make recommendations at other restaurants. The closest non-patent literature of record is Reference U (see PTO-892) which teaches personalized menus at restaurants. However, both of these references neither alone or in combination teach or render obvious the claimed limitations of: obtaining, from a terminal apparatus, the identification information and a store identifier indicating a second restaurant in a chain different from a chain to which the first restaurant belongs, the store identifier being selected on the terminal apparatus; arranging, on a basis of the taste information associated with the identification information and menu information regarding the second restaurant indicated by the store identifier, menu items included in the menu information in order according to the taste information, the menu information being obtained, over a network, from a server relating to the second restaurant indicated by the store identifier; and transmitting menu information regarding the menu items arranged in the order to the terminal apparatus to display the menu information regarding the menu items arranged in the order on a display screen of the terminal apparatus.
iii. Additional prior art that is relevant to the current application but not relied upon include:
TONOTANI (JP2004295205A) - teaches a user at a restaurant inputs user profile information and order history information, which the system then uses to recommend meal items
VAUGHIN (WO 2007041672 A2) - teaches determines a customer's preferences and presents her with a tailored menu or inventory list to the customer from which she can select her groceries, food, etc
GORDON (US 2021/0073768) - teaches upselling and cross-selling menu items to restaurant patrons

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625